Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MICHIGAN

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                State Road Brighton, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Johnny Carino's
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  9475 Village Place Blvd.                                        13009 W State Road
                                  Brighton, MI 48116                                              Grand Ledge, MI 48837
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Livingston                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.carinosbrighton.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201
                    19-31032-jda           Doc  1 Filed 04/25/19 Entered 04/25/19 09:10:26
                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                            Page 1 of 32             page 1
Debtor    State Road Brighton, LLC                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7225

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,                                                                                                                Same sole
     attach a separate list                      Debtor     State Road Allen Park, LLC                                      Relationship            member owner
                                                            Eastern District of
                                                            Michigan, Southern
                                                 District   Division                      When       4/18/19                Case number, if known   19-4590-mbm


Official Form 201
                    19-31032-jda            Doc  1 Filed 04/25/19 Entered 04/25/19 09:10:26
                                             Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                     Page 2 of 32         page 2
Debtor   State Road Brighton, LLC                                                                  Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)

                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?       Food
                                                It needs to be physically secured or protected from the weather.

                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                                                              Johnny Carino's
                                                                              9475 Village Place Blvd.
                                             Where is the property?           Brighton, MI, 48116-0000
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No

                                                Yes.    Insurance agency      Ackley-Peters-Haubert Ins. Serv.
                                                        Contact name          Ryan Scott
                                                        Phone                 517-663-2651


         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201
                    19-31032-jda          Doc  1 Filed 04/25/19 Entered 04/25/19 09:10:26
                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                Page 3 of 32               page 3
Debtor    State Road Brighton, LLC                                                                 Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 25, 2019
                                                  MM / DD / YYYY

                                 /s/ State Road Partners, LLC, by Christopher                             State Road Partners, LLC, by Christopher
                             X   Stevens                                                                  Stevens
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Authorized Member




18. Signature of attorney    X   /s/ Michael D. Lieberman                                                  Date April 25, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Michael D. Lieberman P38529
                                 Printed name

                                 Lieberman, Gies & Cohen, PLLC
                                 Firm name

                                 31313 Northwestern Highway
                                 Suite 200
                                 Farmington Hills, MI 48334
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     248-539-5500                  Email address      Mike@lgcpllc.com

                                 P38529 MI
                                 Bar number and State




Official Form 201
                    19-31032-jda         Doc  1 Filed 04/25/19 Entered 04/25/19 09:10:26
                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                              Page 4 of 32                page 4
 Fill in this information to identify the case:

 Debtor name         State Road Brighton, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 25, 2019                          X /s/ State Road Partners, LLC, by Christopher Stevens
                                                                       Signature of individual signing on behalf of debtor

                                                                       State Road Partners, LLC, by Christopher Stevens
                                                                       Printed name

                                                                       Authorized Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy




                 19-31032-jda                 Doc 1          Filed 04/25/19              Entered 04/25/19 09:10:26              Page 5 of 32
 Fill in this information to identify the case:

 Debtor name            State Road Brighton, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                                                         Check if this is an
                                                                                                                                                                                         amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                     12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                    $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                       $            91,500.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                      $            91,500.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                    $            22,121.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                       $           194,238.33

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                               +$           285,199.54


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                             $             501,558.87




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                            Best Case Bankruptcy

                   19-31032-jda                        Doc 1               Filed 04/25/19                        Entered 04/25/19 09:10:26                                         Page 6 of 32
 Fill in this information to identify the case:

 Debtor name         State Road Brighton, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                              $1,000.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Comerica Bank. Current balance is                       Business checking
           3.1.     approximate.                                            account                         7887                                     $6,000.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $7,000.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                  19-31032-jda                Doc 1          Filed 04/25/19       Entered 04/25/19 09:10:26                  Page 7 of 32
 Debtor         State Road Brighton, LLC                                                               Case number (If known)
                Name


           11a. 90 days old or less:                                 1,500.00    -                                    0.00 = ....                     $1,500.00
                                              face amount                                doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                       $1,500.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of          Valuation method used     Current value of
                                                      physical inventory             debtor's interest          for current value         debtor's interest
                                                                                     (Where available)

 19.       Raw materials
           Food and liquor                            03/27/2019                                Unknown         Recent cost                         $16,500.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                     $16,500.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                        Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                 19-31032-jda                 Doc 1          Filed 04/25/19              Entered 04/25/19 09:10:26                   Page 8 of 32
 Debtor         State Road Brighton, LLC                                                      Case number (If known)
                Name


        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desk and chair (no value)                                                   Unknown       N/A                                       $0.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers and Point of sale machines                                        Unknown       N/A                                   $500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
           42.1. Wall art                                                              Unknown       N/A                                 $1,000.00



 43.       Total of Part 7.                                                                                                             $1,500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Restaurant equipment-See itemized list at end
           of Schedule B.                                                              Unknown                                           $5,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                 19-31032-jda                 Doc 1          Filed 04/25/19       Entered 04/25/19 09:10:26            Page 9 of 32
 Debtor         State Road Brighton, LLC                                                      Case number (If known)
                Name


 51.        Total of Part 8.                                                                                                            $5,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 9475 Village Place
                     Blvd.
                     Brighton, MI 48116
                     (depreciation
                     schedule available)
                     Believed to have
                     limited value because                Ownership of
                     of Lessee interest in                Building and
                     Ground Lease which                   Lessee of
                     is in default.                       Ground Lease                  $1,756.25      Actual                               Unknown




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19       Entered 04/25/19 09:10:26              Page 10 of 32
 Debtor         State Road Brighton, LLC                                                     Case number (If known)
                Name



 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Domain name                                                                Unknown                                                $0.00



 62.        Licenses, franchises, and royalties
            Liquor license                                                             Unknown       N/A                              $60,000.00



 63.        Customer lists, mailing lists, or other compilations
            Customer list                                                              Unknown       N/A                                      $0.00



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                      $60,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19       Entered 04/25/19 09:10:26            Page 11 of 32
 Debtor          State Road Brighton, LLC                                                                            Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $7,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $1,500.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $16,500.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $5,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                  $60,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $91,500.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $91,500.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                 19-31032-jda                   Doc 1            Filed 04/25/19                   Entered 04/25/19 09:10:26                        Page 12 of 32
                               BRIGHTON EQUIPMENT LIST
            FRONT OF HOUSE                                  BAR                          KITCHEN LINE

•Tables •10-foot - 1x                    •Bar Stools - 10x •TVs - 3x (36”, 42” x2)   •Pizza Cooler - 4’ - 4x
•6 Top - 6x                              •Taylor Beverage Machine                    •Pizza Coolers - 8’ - 3x
•4 Top - 16x                             •Refrigerated Coolers - 3x                  •6-eye Burners - 1x
•4 Top Booth - 12x                       •Stand-Alone Refrigerated Cooler - 1x       •4-eye Burner
•4 top Booths - 5x                       •3-Compartment Sink                         •Vulcan Salamander
•Chairs - 88x                                                                        •3-Well Steam Table
•Booths (seats)                                                                      •2-deck Pizza Oven
•4-foot Leather Booths - 10x                         BACK OF HOUSE                   •Pasta Cooker
•5-foot Leather Booths - 21x                                                         •Warming Cabinet
                                         •Dish Machine(GFS)
•Highchairs - 8x                                                                     •Double Oven
                                         •Ice Machine
•Tray Jacks - 10x                                                                    •3’ Broiler
                                         •Ice Bins and Scoops
•Cabinets
                                         •3-compartment sink
•4x miscellaneous cabinets
                                         •Hand Sinks -
•1x smaller cabinet
                                         •Stainless steel cabinet - 1x
•1x Smaller Display Table
                                         •8’ Table
•Micros POS Stations - 4x
                                         •4’ Stainless Steel table - 2x
•Hostess Stand
                                         •6’ Stainless Steel table - 2x
•Menu Stand
                                         •8’ Wire Racks - 21x
•Hand-painted Platters - 15x
                                         •Rolling Racks - 3x
•Bread Warmers - 2x
•AC Units - 3x
•Make-Up Air
•Water Heater




 19-31032-jda         Doc 1    Filed 04/25/19    Entered 04/25/19 09:10:26           Page 13 of 32
 Fill in this information to identify the case:

 Debtor name          State Road Brighton, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Gordon Food Service, Inc.                     Describe debtor's property that is subject to a lien                   $22,121.00                 Unknown
        Creditor's Name                               Lease/Lease purchase of dishwashing
        Payment Processing                            machine
        Center
        Dept. CH 10490
        Palatine, IL 60055-0490
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        Multiple dates                                   Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.            $22,121.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                 19-31032-jda                 Doc 1         Filed 04/25/19               Entered 04/25/19 09:10:26                  Page 14 of 32
 Fill in this information to identify the case:

 Debtor name         State Road Brighton, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $194,238.33          $194,238.33
           State of Michigan                                         Check all that apply.
           Office of Collections                                        Contingent
           PO Box 30149                                                 Unliquidated
           Lansing, MI 48909-0149                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2016 through 2019                                         Sales Tax

           Last 4 digits of account number 3493                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $206.50
           Adkison, Need & Allen, PLLC                                                 Contingent
           39572 Wood Ave., Ste. 222                                                   Unliquidated
           Bloomfield Hills, MI 48304                                                  Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Legal
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,500.00
           CDI                                                                         Contingent
           250 Stevenson Hwy.                                                          Unliquidated
           Troy, MI 48083                                                              Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Estimated credit card fees for April
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   38371                                           Best Case Bankruptcy

                19-31032-jda                 Doc 1          Filed 04/25/19                   Entered 04/25/19 09:10:26                            Page 15 of 32
 Debtor       State Road Brighton, LLC                                                                Case number (if known)
              Name

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,120.60
           Continental Linen Service                                            Contingent
           4200 Manchester Road                                                 Unliquidated
           Kalamazoo, MI 49001                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Linen service
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $10,122.03
           Gordon Food Service                                                  Contingent
           PO Box 1787                                                          Unliquidated
           Grand Rapids, MI 49501                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Food, supplies, dishwasher lease
           Last 4 digits of account number      2275
                                                                             Is the claim subject to offset?         No    Yes

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $6,392.17
           Green Oak Owner 1, LLC                                               Contingent
           L-3851                                                               Unliquidated
           Columbus, OH 43260                                                   Disputed
           Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Unpaid utility bills
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $57,358.14
           Green Oak Owner 1, LLC                                               Contingent
           L-3851                                                               Unliquidated
           Columbus, OH 43260                                                   Disputed
           Date(s) debt was incurred 11/1/18-4/1/19
                                                                             Basis for the claim:    Unpaid rent
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,703.10
           LaGrasso Brothers                                                    Contingent
           5001 Bellevue                                                        Unliquidated
           PO Box 2638                                                          Disputed
           Detroit, MI 48202-2638
                                                                             Basis for the claim:    Food
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $201,797.00
           State Road Partners, LLC                                             Contingent
           Christopher Stevens, Registered Agent                                Unliquidated
           18635 Canturbury Drive                                               Disputed
           Livonia, MI 48152
                                                                             Basis for the claim:    Note payable shareholder
           Date(s) debt was incurred 05/2016 - 04/2019
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Clark Hill, PLC
           Attn: David M. Blau, Esq.                                                                  Line     3.5
           151 S Old Woodward Ave., Ste. 200
                                                                                                             Not listed. Explain
           Birmingham, MI 48009

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19            Entered 04/25/19 09:10:26                             Page 16 of 32
 Debtor       State Road Brighton, LLC                                                            Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.2       Clark Hill, PLC
           Attn: David M. Blau, Esq.                                                             Line     3.6
           151 S Old Woodward Ave., Ste. 200
                                                                                                        Not listed. Explain
           Birmingham, MI 48009

 4.3       Green Oak Owner 1, LLC/REDICO
           c/o Paul Stodulski                                                                    Line     3.5
           One Towne Square, Ste 1600
                                                                                                        Not listed. Explain
           Southfield, MI 48076

 4.4       Green Oak Owner 1, LLC/REDICO
           c/o Paul Stodulski                                                                    Line     3.6
           One Towne Square, Ste 1600
                                                                                                        Not listed. Explain
           Southfield, MI 48076

 4.5       Michigan Department of Treasury
           Collection Division                                                                   Line     2.1
           PO Box 30168
                                                                                                        Not listed. Explain
           Lansing, MI 48909

 4.6       Michigan Department of Treasury
           Department 77569                                                                      Line     2.1
           PO Box 77000
                                                                                                        Not listed. Explain
           Detroit, MI 48277-0569

 4.7       Michigan Department of Treasury***
           Collection/Bankruptcy Unit                                                            Line     2.1
           PO Box 30168
                                                                                                        Not listed. Explain
           Lansing, MI 48909

 4.8       State of Michigan
           MI Accounts Receivable Collection Syst.                                               Line     2.1
           PO Box 30158
                                                                                                        Not listed. Explain
           Lansing, MI 48909

 4.9       State of Michigan
           Department of Attorney General                                                        Line     2.1
           PO Box 30213
                                                                                                        Not listed. Explain
           Lansing, MI 48909

 4.10      State of Michigan - Sales Tax
           Department of Treasury                                                                Line     2.1
           Collection Division
                                                                                                        Not listed. Explain
           PO Box 77003
           Detroit, MI 48277-0003


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                    194,238.33
 5b. Total claims from Part 2                                                                       5b.    +    $                    285,199.54

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                      479,437.87




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19           Entered 04/25/19 09:10:26                       Page 17 of 32
 Fill in this information to identify the case:

 Debtor name         State Road Brighton, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Franchise Agreement
             lease is for and the nature of               for Johnny Carino's.
             the debtor's interest                        Debtor is Franchisee.

                  State the term remaining                                            Bluestone Franchising Company, LLC
                                                                                      Attn: Allan Gantes, Manager
             List the contract number of any                                          P.O. Box 53890
                   government contract                                                Irvine, CA 92619


 2.2.        State what the contract or                   Dishwasher lease
             lease is for and the nature of               Lease ends 2022
             the debtor's interest

                  State the term remaining                                            Gordon Food Service, Inc.
                                                                                      Payment Processing Center
             List the contract number of any                                          Dept. CH 10490
                   government contract                                                Palatine, IL 60055-0490


 2.3.        State what the contract or                   Ground lease for
             lease is for and the nature of               building location (lease
             the debtor's interest                        expires 5/2020)

                  State the term remaining
                                                                                      Green Oak Owner 1, LLC
             List the contract number of any                                          L-3851
                   government contract                                                Columbus, OH 43260




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19        Entered 04/25/19 09:10:26                Page 18 of 32
 Fill in this information to identify the case:

 Debtor name         State Road Brighton, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19     Entered 04/25/19 09:10:26               Page 19 of 32
 Fill in this information to identify the case:

 Debtor name         State Road Brighton, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $307,440.80
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,003,964.80
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,108,825.22
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19            Entered 04/25/19 09:10:26                     Page 20 of 32
 Debtor       State Road Brighton, LLC                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               State Road Partners, LLC                                    01/2019 to                      $330,000.00                Secured debt
               13009 W State Road                                          04/23/2019                                                 Unsecured loan repayments
               Grand Ledge, MI 48837
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                    Other State Road Partners,
                                                                                                                                 LLC is the sole Member of the
                                                                                                                                 Debtor. Debtor transfers funds
                                                                                                                                 to State Road Partners who
                                                                                                                                 pays various business
                                                                                                                                 expenses of Debtor including
                                                                                                                                 suppliers and vendors.


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    Green Oak Owner 1, LLC v.                         Landlord-Tenant,           53rd District Court                            Pending
               State Road Brighton, LLC                          Eviction                   204 S Highlander Way,                          On appeal
               19-1507-LT                                                                   Suite 1
                                                                                                                                           Concluded
                                                                                            Howell, MI 48843


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19            Entered 04/25/19 09:10:26                         Page 21 of 32
 Debtor        State Road Brighton, LLC                                                                     Case number (if known)




           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                     Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss      Value of property
       how the loss occurred                                                                                                                                lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    Lieberman, Gies & Cohen,
                PLLC
                31313 Northwestern Highway
                Suite 200
                Farmington Hills, MI 48334                           Retainer and filing fee.                                  4/24/2019               $5,335.00

                Email or website address
                Mike@lgcpllc.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers        Total amount or
                                                                                                                         were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                19-31032-jda                 Doc 1          Filed 04/25/19               Entered 04/25/19 09:10:26                     Page 22 of 32
 Debtor      State Road Brighton, LLC                                                                   Case number (if known)




           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19            Entered 04/25/19 09:10:26                    Page 23 of 32
 Debtor      State Road Brighton, LLC                                                                   Case number (if known)




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19            Entered 04/25/19 09:10:26                  Page 24 of 32
 Debtor      State Road Brighton, LLC                                                                   Case number (if known)



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Geoffrey J. Seaman, CPA                                                                                                    05/2015 through
                    PO Box 305                                                                                                                 12/2018
                    Williamston, MI 48895

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       State Road Partners, LLC
                    13009 W State Road
                    Grand Ledge, MI 48837

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Charles Bayer
       .                                                                                    03/27/2019               $16,500.00

                Name and address of the person who has possession of
                inventory records
                Kevin Wesley
                13009 W State Road
                Grand Ledge, MI 48837


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                19-31032-jda                 Doc 1          Filed 04/25/19            Entered 04/25/19 09:10:26                       Page 25 of 32
 Debtor      State Road Brighton, LLC                                                                   Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Christopher Stevens                            18635 Canterbury Drive                              President                             None
                                                      Livonia, MI 48152

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kevin Wesley                                   13009 W State Road                                  Vice-president                        None
                                                      Grand Ledge, MI 48837

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       State Road Partners, LLC                       Christopher Stevens, Registered                     Sole member of Debtor                 100%
                                                      Agent
                                                      18635 Canterbury Drive
                                                      Livonia, MI 48152


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    State Road Partners, LLC                                                                                   EIN:        XX-XXXXXXX
    13009 West State Road
    Grand Ledge, MI 48837

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19            Entered 04/25/19 09:10:26                  Page 26 of 32
 Debtor      State Road Brighton, LLC                                                                   Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 25, 2019

 /s/ State Road Partners, LLC, by Christopher                           State Road Partners, LLC, by Christopher
 Stevens                                                                Stevens
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Authorized Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19            Entered 04/25/19 09:10:26                  Page 27 of 32
                                                                  United States Bankruptcy Court
                                                                           Eastern District of Michigan
 In re      State Road Brighton, LLC                                                                                                        Case No.
                                                                                                  Debtor(s)                                 Chapter       7


                                                              STATEMENT OF ATTORNEY FOR DEBTOR(S)
                                                                 PURSUANT TO F.R.BANKR.P. 2016(b)
            The undersigned, pursuant to F.R.Bankr.P. 2016(b), states that:
1.          The undersigned is the attorney for the Debtor(s) in this case.
2.          The compensation paid or agreed to be paid by the Debtor(s) to the undersigned is: [Check one]
            [ ]     FLAT FEE
             A.      For legal services rendered in contemplation of and in connection with this case,
                     exclusive of the filing fee paid . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
             B.           Prior to filing this statement, received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .
             C.           The unpaid balance due and payable is . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            [X]          RETAINER
             A.          Amount of retainer received . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               5,000.00

             B.           The undersigned shall bill against the retainer at an hourly rate of $ 325.00 . [Or attach firm hourly rate schedule.]
                          Debtor(s) have agreed to pay all Court approved fees and expenses exceeding the amount of the retainer.

3.          $     335.00       of the filing fee has been paid.
4.          In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including: [Cross out any
            that do not apply.]
            A.           Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                         bankruptcy;
            B.           Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
            C.           Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
            D.           Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
            E.           Reaffirmations;
            F.           Redemptions;
            G.           Other:
                         Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                         reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                         522(f)(2)(A) for avoidance of liens on household goods.
5.          By agreement with the debtor(s), the above-disclosed fee does not include the following services:
                     Representation of the Debtor(s) in any dischargeability actions, judicial lien avoidances, relief from stay
                     actions, or any other adversary proceeding or contested matter.
6.          The source of payments to the undersigned was from:
             A.        XX              Debtor(s)' earnings, wages, compensation for services performed
             B.                        Other (describe, including the identity of payor)




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                 19-31032-jda                 Doc 1            Filed 04/25/19                    Entered 04/25/19 09:10:26                               Page 28 of 32
7.          The undersigned has not shared or agreed to share, with any other person, other than with members of the undersigned's law firm or
            corporation, any compensation paid or to be paid except as follows:

 Dated:        April 25, 2019                                                              /s/ Michael D. Lieberman
                                                                                           Attorney for the Debtor(s)
                                                                                           Michael D. Lieberman P38529
                                                                                           Lieberman, Gies & Cohen, PLLC
                                                                                           31313 Northwestern Highway
                                                                                           Suite 200
                                                                                           Farmington Hills, MI 48334
                                                                                           248-539-5500 Mike@lgcpllc.com

               /s/ State Road Partners, LLC, by Christopher
 Agreed:       Stevens
               State Road Partners, LLC, by Christopher
               Stevens
               Debtor                                                                      Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19   Entered 04/25/19 09:10:26               Page 29 of 32
                                                               United States Bankruptcy Court
                                                                     Eastern District of Michigan
 In re      State Road Brighton, LLC                                                                     Case No.
                                                                                  Debtor(s)              Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Authorized Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:       April 25, 2019                                            /s/ State Road Partners, LLC, by Christopher Stevens
                                                                       State Road Partners, LLC, by Christopher Stevens/Authorized
                                                                       Member
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

               19-31032-jda                  Doc 1          Filed 04/25/19        Entered 04/25/19 09:10:26         Page 30 of 32
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           Adkison, Need & Allen, PLLC
                           39572 Wood Ave., Ste. 222
                           Bloomfield Hills, MI 48304


                           Bluestone Franchising Company, LLC
                           Attn: Allan Gantes, Manager
                           P.O. Box 53890
                           Irvine, CA 92619


                           CDI
                           250 Stevenson Hwy.
                           Troy, MI 48083


                           Clark Hill, PLC
                           Attn: David M. Blau, Esq.
                           151 S Old Woodward Ave., Ste. 200
                           Birmingham, MI 48009


                           Continental Linen Service
                           4200 Manchester Road
                           Kalamazoo, MI 49001


                           Gordon Food Service
                           PO Box 1787
                           Grand Rapids, MI 49501


                           Gordon Food Service, Inc.
                           Payment Processing Center
                           Dept. CH 10490
                           Palatine, IL 60055-0490


                           Green Oak Owner 1, LLC
                           L-3851
                           Columbus, OH 43260


                           Green Oak Owner 1, LLC/REDICO
                           c/o Paul Stodulski
                           One Towne Square, Ste 1600
                           Southfield, MI 48076


                           LaGrasso Brothers
                           5001 Bellevue
                           PO Box 2638
                           Detroit, MI 48202-2638



    19-31032-jda   Doc 1    Filed 04/25/19   Entered 04/25/19 09:10:26   Page 31 of 32
                       Michigan Department of Treasury
                       Collection Division
                       PO Box 30168
                       Lansing, MI 48909


                       Michigan Department of Treasury
                       Department 77569
                       PO Box 77000
                       Detroit, MI 48277-0569


                       Michigan Department of Treasury***
                       Collection/Bankruptcy Unit
                       PO Box 30168
                       Lansing, MI 48909


                       State of Michigan
                       Office of Collections
                       PO Box 30149
                       Lansing, MI 48909-0149


                       State of Michigan
                       MI Accounts Receivable Collection Syst.
                       PO Box 30158
                       Lansing, MI 48909


                       State of Michigan
                       Department of Attorney General
                       PO Box 30213
                       Lansing, MI 48909


                       State of Michigan - Sales Tax
                       Department of Treasury
                       Collection Division
                       PO Box 77003
                       Detroit, MI 48277-0003


                       State Road Partners, LLC
                       Christopher Stevens, Registered Agent
                       18635 Canturbury Drive
                       Livonia, MI 48152




19-31032-jda   Doc 1    Filed 04/25/19   Entered 04/25/19 09:10:26   Page 32 of 32
